6:19-cv-00234-SPS Document 5 Filed in ED/OK on 07/25/19 Page 1 of 2

AC 440 Rev. 07 (2) Siimimans inu Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of Oklahoma

Charlotte Simmons

Phaintifftss
v.

Cril Action No. 19-CV-00234-SPS

Corecivic, Inc., et al.,

Nee Nee et Ng ee Ne Ne Set Ne Nee et ae”

_ Defendants)
SUMMONS IN A CIVIL ACTION

Tot Defendant ’s nanre ened aeldross)
Jim Yates
720 Gouniry Club Dr.
Hoidenville, OK 74848

A lawsuit has becn filed against you.

Within 21 days after service of this summans on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a}(2) or (3) ~~ you must serve on the plaintiff'an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plamtff or plaintiff’s attorney,
whose name and address are:

Smolen & Roytman
704 S. Cincinnati Ave.
Tulsa, OK 74119

if you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint,
You also must file your answer or motion with the court.

CLERK OF COURT

pate: 07/25/2019 Ol, Voaren

Patrick Keaney /

 
 

 
 
  

 

pee are teas it

   
     

 

  

‘Complete items 1, 2, and 3. A. some 4

Print your name and address on the reverse ‘k LX An - Agent

so that we can return the card to you. x l ih ft 14 IC Aer C Addressee
& Attach this card to the back of the mailpiece, B. Receive BY (Prifted Name) SoG

 

or on the front if space permits.
1. Article Addressed to: |

 

D. Is delivery address different from item 1? C7 Yes
» IYES, enter delivery address below: C1 No

Jim Yates
720 Country Club Dr.
Holdenville, OK 74848

 

 

 

3. Service Type (2 Priority Mail Express®

   
   
 

(1 Adult Signature ( Registered Mail™
(2 Adult Signature Restricted Delivery C1 Registered Mail Restricted
] ified Mail® Delivery
0 78 3837 ‘1 Certified Mail Restricted Delivery ~ m Receipt for
9590 9402 452 82 3837 90 ( C Collect on Delivery Merchandise

2 Gc jon™
9 Artiela Number (Transtar trom service label 5 Scrat Sonim ation ™

F017 220 OOOO LO53 285% iinesuictesoeivey — — Restited Devry

Domestic Return Receipt :

 

| Collect on Delivery Restricted Delive

- PS Form 3811, July 2015 PSN 7530-02-000-9053

 

    
 

  

 

 

 

 

 

 

USPS TRACKING:
pon ets First-Class Mail
r Postage & Fees Paid
| AIL dt USPS
A, Permit No. G-10
9590 94028 4520 &278 3437 90
United States * Sender: Please print your name, address, and ZIP+4® in this box®
Postal Service
SMOLEN & ROYTMAN

701 S. CINCINNATI AVE.
TULSA, OK 74119

 

 

 

   

Sp iyannay sR i

yf Aba
Wee

aae

 
